DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/11/20.  These drawings are acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is problematic because the preamble sets forth: “[f]or a retroreflector assembly comprising: three plates...at least one clamping means…comprising the steps of: joining the first clamping means to the retroreflector assembly.”  However, claims 16-24 recite “the method as recited in claim 15” in the preamble.  Accordingly, it appears that claim 15 was intended to be written as a method claim.  For purposes of examination, Claim 15 will be interpreted as:
“A method for a retroreflector assembly…the retroreflective assembly method comprising the steps of:” in lines 1 and 10 respectively.  Appropriate correction is required.
Claims 16-24 are dependent on claim 15 and inherit at least the same deficiencies as claim 15.
Claims 16 and 17 are problematic since they recite the preamble “the method as recited in claim 15.”  It appears the preamble should instead recite: “the method for the retroreflective assembly as recited in claim 15.”  For purposes of examination it will be treated as such 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-18, 21-25, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleier et al. (US 9,798,051).
Consider claim 1, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, comprising:
a retroreflector comprising three plates (30/40/50, first/second/third panels) having optically flat reflective surfaces disposed at right angles to each other (the panels are disposed at right angles to each other, see figures 1-2), wherein the retroreflector has a clear aperture distance (i.e. distance between the top of the panels), and an axis aligned equidistantly from the three plates and extending from a vertex of the retroreflector (the retroreflector is symmetric so the axis is aligned equidistantly from the three plates),
a housing (100, base element) for receipt therein of the retroreflector (base element receives the retroreflector),
at least one mounting element extending from the retroreflector (90, protruding member extends from the panel), wherein the mounting element at least partially secures the retroreflector to the housing (see figure 1, the protruding member is used for securing the retroreflector to the base element),
a vertical height smaller in distance than the clear aperture distance in a direction parallel to the axis of the retroreflector (see figures 1-2, the vertical height is smaller than the width of the retroreflector) [col. 6, line 57 to col. 7, line 59].
Consider claim 2, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, the mounting element at least partially secures the retroreflector to the housing with a screwless attachment means (adhesive 92 can be used to partially secure the retroreflector to the base element) [col. 8, lines 23-43].
Consider claim 3, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, the mounting element comprising a mounting pin (90, protruding member is shaped like a pin) [col. 9, lines 44-51].
Consider claim 4, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the mounting pin extends from one of the three plates of the retroreflector (see figure 1, the protruding member 90 extends from plate 30) [col. 8, lines 23-55].
Consider claim 5, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the retroreflector is further secured to the housing through at least partial contact with a portion of at least one plate to the housing (plate 30 contacts the upper element 60 of the mount 10) [col. 8, lines 23-55].
Consider claim 6, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, the housing comprising an interior mounting surface for receipt of the at least partial contact of the portion of the at least one plate (the hole 62 has a surface for contact with the adhesive) [col. 8, lines 23-55].
Consider claim 10, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the housing has different external diameter sections (see figure 1, the housing base element extends in different directions with different diameters, i.e. distances from a center point) [col. 8, lines 1-44].
Consider claim 11, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the housing has a screw or bolt pattern for connection of the housing to a supporting structure (screw 80, provides a connection of the housing to a support structure) [ col. 8, lines 1-44].
Consider claim 12, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the retroreflector assembly further comprises a ring that can be joined to at least the housing (see figure 1, hole 62 comprises a ring that can be joined to the housing) [col. 8, lines 1-44].
Consider claim 13, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, the retroreflector assembly further comprising clamping means for the assembly to be retained to at least one other device or surface (The clamping means is interpreted to be a screw. Threaded extending member 123 provides means to connect the retroreflector to a support structure 140) [col. 7, lines 36-59].
Consider claim 14, Bleier et al. disclose (e.g. figure 1-4B) a retroreflector assembly, wherein the clamping means comprises at least one of or any combination of clamps, screws, threads, springs, and hinges (123, threaded member is considered to be a screw) [col. 7, lines 36-59].
Consider claim 15, Bleier et al. disclose a method for a retroreflector assembly comprising three plates (30/40/50, first/second/third panels) having optically flat reflective surfaces disposed at right angles to each other (the panels are disposed at right angles to each other, see figures 1-2), wherein the retroreflector has a clear aperture distance (i.e. distance between the top of the panels), and an axis aligned equidistantly from the three plates and containing a vertex of the retroreflector (the retroreflector is symmetric so the axis is aligned equidistantly from the three plates), a housing (100, base element) for receipt therein of the retroreflector (base element receives the retroreflector), at least one clamping means (123, threaded member), at least one mounting element (90, protruding member) extending from the retroreflector, the at least one clamping means for the assembly to be retained to at least one other device or surface (the threaded extending member provides attachment to the support structure 140) wherein the clamping means comprises at least one of or any combination of clamps, screws, threads, springs and hinges (threaded member 123 is a screw), wherein the mounting element at least partially secures the retroreflector to the housing (the mounting pin 90 at least partially secures the retroreflector to the base element), wherein the retroreflector assembly is shorter than the clear aperture distance in a direction parallel to the axis of the retroreflector (see figures 1-2, the vertical height is smaller than the width of the retroreflector), the retroreflector assembly method comprising the steps of:
joining at least the first clamping means to the retroreflector assembly (i.e. the screw is threaded), and attaching at least the first clamping means to at least one other device or surface (the threaded member is secured to support structure 140) [col. 8, lines 23-43].
Consider claim 16, Bleier et al. disclose the method for the retroreflector assembly, the mounting element comprising a mounting pin (90, protruding member is shaped like a pin) [col. 9, lines 44-51].
Consider claim 17, Bleier et al. disclose the method for the retroreflector assembly comprising the further step of extending the mounting pin from one of the three plates of the retroreflector (see figure 1, the protruding member 90 extends from plate 30) [col. 8, lines 23-55].
Consider claim 18, Bleier et al. disclose the method for the retroreflector assembly, wherein the retroreflector is further secured to the housing, comprising a receptacle for receipt therein of the retroreflector assembly, and wherein the housing is in at least partial contact with a portion of at least one plate to the housing (plate 30 contacts the upper element 60 of the mount 10) [col. 8, lines 23-55].
Consider claim 21 Bleier et al. disclose the method for the retroreflector assembly, wherein the housing has different external diameter sections (see figure 1, the housing base element extends in different directions with different diameters) [col. 8, lines 1-44].
Consider claim 22, Bleier et al. disclose the method for the retroreflector assembly, wherein the housing has a screw or bolt pattern for connection of the housing to a supporting structure (screw 80, provides a connection of the housing to a support structure) [ col. 8, lines 1-44].
Consider claim 23, Bleier et al. disclose the method for the retroreflector assembly, wherein the retroreflector assembly further comprises a ring that can be joined to at least the housing (see figure 1, hole 62 comprises a ring that can be joined to the housing) [col. 8, lines 1-44].
Consider claim 24, Bleier et al. disclose the method for the retroreflector assembly, wherein the retroreflector assembly further comprises clamping means for the assembly to be retained to another device (The clamping means is interpreted to be a screw. Threaded extending member 123 provides means to connect the retroreflector to a support structure 140) [col. 7, lines 36-59].
Consider claim 25, Bleier et al. disclose a retroreflector assembly, comprising: 
a retroreflector comprising three plates (30/40/50, first/second/third panels) having optically flat reflective surfaces disposed at right angles to each other (the panels are disposed at right angles to each other, see figures 1-2), wherein the retroreflector has a clear aperture distance (i.e. distance between the top of the panels), and an axis aligned equidistantly from the three plates and extending from a vertex of the retroreflector (the retroreflector is symmetric so the axis is aligned equidistantly from the three plates),
a housing (100, base element) for receipt therein of the retroreflector (base element receives the retroreflector),
at least one screw-based mounting element extending from the retroreflector (screw 80 extends from the retroreflector), wherein the mounting element at least partially secures the retroreflector to the housing by interfacing directly into at least one of the plates (the protruding member extends from plate 30 and secures the base element 100 to the retroreflector via screw 80) and the mounting element is captured within the housing (see figure 1, the screw element is located within the base element 100) [col. 6, line 57 to col. 7, line 59].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 19, 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bleier et al. (US 9,798,051) (hereinafter Bleier ‘051) in view of Bleier (US 6,786,608) (hereinafter Bleier ‘608).
Consider claim 7, Bleier ‘051 does not explicitly disclose that the interior mounting surface of the housing is substantially tangent with at least the three plates of the retroreflector.  Bleier ‘051 and Bleier ‘608 are related as retroreflective devices.  Bleier ‘608 discloses (e.g. figures 1-3A) disclose that the interior mounting surface of the housing is substantially tangent with at least the three plates of the retroreflector (the retroreflector mount 10, is substantially tangent with the three plates) [col. 4, lines 9-44].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the mounting surface of Bleier ‘051 to be substantially tangent, as taught by Bleier ‘608, in order to allow for easy, removable yet secure attachment of the assembly.
Consider claim 8, the modified Bleier ‘051 reference discloses a retroreflector assembly wherein the housing has a screw or bolt pattern for connection of the housing to a supporting structure (screw 80, provides a connection of the housing to a support structure) [ col. 8, lines 1-44].
Consider claim 9, Bleier ‘051 does not explicitly disclose that the housing is rotationally symmetric. Bleier ‘051 and Bleier ‘608 are related as retroreflective devices.  Bleier ‘608 discloses (e.g. figures 1-3A) that the housing is rotationally symmetric (see figure 1, the retroreflector mount 10 is rotationally symmetric) [col. 4, lines 9-44].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the housing of Bleier ‘051 to be symmetric, as taught by Bleier ‘608, in order to allow for easy, removable yet secure attachment of the assembly.
Consider claim 19, Bleier ‘051 does not explicitly disclose that the housing is rotationally symmetric. Bleier ‘051 and Bleier ‘608 are related as retroreflective devices.  Bleier ‘608 discloses (e.g. figures 1-3A) that the housing is rotationally symmetric (see figure 1, the retroreflector mount 10 is rotationally symmetric) [col. 4, lines 9-44].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the housing of Bleier ‘051 to be symmetric, as taught by Bleier ‘608, in order to allow for easy, removable yet secure attachment of the assembly.
Consider claim 20, Bleier ‘051 does not explicitly disclose that the housing is approximately tangent with at least the three plates of the retroreflector. Bleier ‘051 and Bleier ‘608 are related as retroreflective devices.  Bleier ‘608 discloses (e.g. figures 1-3A) that the housing is approximately tangent with at least the three plates of the retroreflector (the retroreflector mount 10, is substantially tangent with the three plates) [col. 4, lines 9-44].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the mounting surface of Bleier ‘051 to be substantially tangent, as taught by Bleier ‘608, in order to allow for easy, removable yet secure attachment of the assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lyons (US 2003/0048533) discloses a hollow retroreflector assembly with a single bonding surface.  The retroreflector assembly is assembled by adhering a retroreflector to a mounting member.  The device can include an attachment hole or bore in the base portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872